Case 1:18-cv-00088-LPS Document 486 Filed 10/25/19 Page 1 of 3 PagelD #: 26268

HEYMAN ENERIO
GATTUSOcS HIRZEL

LLP
PRACTICING THE ART OF LAW

300 DELAWARE AVENUE * SUITE200 * WILMINGTON, DELAWARE 19801
TEL: (302) 472.7300 Fax: (302) 472.7320 © WWW.HEGH.LAW

Tel: (302) 472-7311
dgattuso@hegh law

October 25, 2019

VIA CM-ECF

The Honorable Leonard P. Stark
United States District Court

For the District of Delaware

844 North King Street
Wilmington, DE 19801

Re: H Lundbeck A/S v. Apotex Inc. et al., C.A. No. 18-088 (LPS) (consolidated)
Dear Chief Judge Stark:

The parties in the above-referenced matter write to request the scheduling of a discovery
teleconference, pursuant to Paragraph 8.m of the Scheduling Order (D.I. 31), to address a discovery
dispute.

The following counsel for Plaintiffs and Defendants met and conferred by telephone on May 15
and July 19, 2019, and by email prior to and after those dates:

For Plaintiffs:
Delaware Counsel: Megan Dellinger of Morris Nichols Arsht & Tunnell LLP
Lead Counsel: Einar Stole and Han Park of Covington & Burling LLP

For Defendants Alembic Pharmaceuticals Limited, Alembic Global Holding S/A, and Alembic
Pharmaceuticals, Inc. (collectively, “Alembic”):

Delaware Counsel: Kelly Farnan of Richards, Layton & Finger, P.A.

Lead Counsel: Bradley Graveline and Jesse Salen of Sheppard Mullin Richter &
Hampton LLP

For Defendant Alkem Laboratories Limited (“Alkem”’):
Delaware Counsel: Pilar Kraman of Young Conaway Stargatt & Taylor, LLP
Lead Counsel: Charles Wysocki of Sterne Kessler Goldstein & Fox PLLC

For Defendant Apicore US LLC (“‘Apicore”):
Lead Counsel: Howard Suh of Holland & Knight LLP
Case 1:18-cv-00088-LPS Document 486 Filed 10/25/19 Page 2 of 3 PagelD #: 26269
Th Honorable Leonard P. Stark
October 25, 2019

OH

For Defendants Apotex Inc., Apotex Corp., and Apotex Research Private Limited (collectively,
“Apotex”):
Lead Counsel: Ian Scott of Taft Stettinius & Hollister LLP

For Defendants Cipla Limited and Cipla USA Inc. (collectively, “Cipla”):
Lead Counsel: Aaron Eckenthal of Lerner, David, Littenberg, Krumholz & Mentlik LLP

For Defendants Hetero USA Inc., Hetero Labs Limited, and Hetero Labs Limited Unit-V
(collectively, “Hetero”’);
Lead Counsel: Alexander Owcezarczak of Wiley Rein LLP

For Defendants Lupin Limited and Lupin Pharmaceuticals, Inc. (collectively, “Lupin”):
Delaware Counsel: Jim Lennon of the Devlin Law Firm LLC
Lead Counsel: Joseph Janusz of Katten Muchin Rosenman LLP

For Defendants Macleods Pharmaceuticals Limited and Macleods Pharma USA, Inc.
(collectively, “Macleods”):

Delaware Counsel: Kelly Farnan of Richards, Layton & Finger, PA

Lead Counsel: Karen Beckman of Merchant & Gould PC

For Defendants MSN Laboratories Private Limited, MSN Pharmaceuticals, Inc., and MSN
Pharmachem Private Limited (collectively, “MSN”):

Delaware Counsel: Geoffrey Grivner of Buchanan Ingersoll & Rooney PC

Lead Counsel: Matthew Fedowitz of Buchanan Ingersoll & Rooney PC

For Defendants Prinston Pharmaceuticals Inc. and Zhejiang Huahai Pharmaceutical Co., Ltd.
(collectively, “Prinston”):

Delaware Counsel: Tyler Cragg of Richards, Layton & Finger, P.A.

Lead Counsel: Gary Coad of Arent Fox LLP

For Defendants Sandoz Inc. and Lek Pharmaceuticals d.d. (collectively, “Sandoz”):
Delaware Counsel: Dominick Gattuso of Heyman Enerio Gattuso & Hirzel LLP
Lead Counsel: Laura Lydigsen and Joshua Ney of Brinks Gilson & Lione

For Defendant Sigmapharm Laboratories, LLC (“Sigmapharm”):
Delaware Counsel: Jack Phillips of Phillips, Goldman, McLaughlin & Hall, P.A.
Lead Counsel: Tom Heneghan of Husch Blackwell LLP

For Defendants Torrent Pharmaceuticals Limited and Torrent Pharma Inc. (collectively,

“Torrent”):
Lead Counsel: Yun Wei of Pillsbury Winthrop Shaw Pittman LLP
Case 1:18-cv-00088-LPS Document 486 Filed 10/25/19 Page 3 of 3 PagelD #: 26270
Th Honorable Leonard P. Stark
October 25, 2019

(3 Ll Page 3

For Defendant Unichem Laboratories, Limited (“Unichem”):
Delaware Counsel: Jack Phillips of Phillips, Goldman, McLaughlin & Hall, P.A.
Lead Counsel: Paul Braier of Greenblum & Bernstein, P.L.C.

For Defendants Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Limited (collectively,
“Zydus”):

Delaware Counsel: Jack Phillips of Phillips, Goldman, McLaughlin & Hall, P.A.

Lead Counsel: Timothy Peterson of Locke Lord LLP

The dispute requiring judicial attention concerns: Whether Plaintiffs shall supplement their

responses to Request Nos. 55, 57, 62, 67, 69, 74, and 75 of Defendants’ First Set of Requests for
Production to Plaintiffs (Nos. 1-94).

Respectfully,
/sf Dominick. T. Gattuso

Dominick T. Gattuso (#3630)

cc: Clerk of the Court (via CM/ECF)
All Counsel of Record (via electronic mail)
